

116 HR 8692 IH: To designate the facility of the United States Postal Service located at 275 Penn Avenue in Salem, Ohio, as the “Howard Arthur Tibbs Post Office”.
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8692IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Johnson of Ohio (for himself, Mr. Balderson, Mrs. Beatty, Mr. Chabot, Mr. Davidson of Ohio, Ms. Fudge, Mr. Gibbs, Mr. Gonzalez of Ohio, Mr. Jordan, Mr. Joyce of Ohio, Ms. Kaptur, Mr. Latta, Mr. Ryan, Mr. Stivers, Mr. Turner, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 275 Penn Avenue in Salem, Ohio, as the Howard Arthur Tibbs Post Office.1.Howard Arthur Tibbs Post Office(a)DesignationThe facility of the United States Postal Service located at 275 Penn Avenue in Salem, Ohio, shall be known and designated as the Howard Arthur Tibbs Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Howard Arthur Tibbs Post Office. 